   Case 3:18-cv-03254-M Document 12 Filed 06/20/19                 Page 1 of 7 PageID 45


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


 I & I HAIR CORPORATION,


      Plaintiff,


      v.                                                 Civ. No. 3:18-cv-3254-M


 BEAUTY PLUS TRADING CO., INC. DBA
 JANET COLLECTION,


      Defendant.


                   CONSENT JUDGMENT AND PERMANENT INJUNCTION



       WHEREAS, this action was commenced on December 11, 2018 by the filing of the

Summons and Complaint;

       WHEREAS, in the Complaint, Plaintiff I & I Hair Corporation ("Plaintiff") seeks

injunctive relief and monetary damages against defendant Beauty Plus Trading Co., Inc. DBA

Janet Collection ("Defendant") for infringement of Plaintiff's federally-registered trademark

EZBRAID® under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), for unfair

competition and false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a), and for substantial and related claims of trademark infringement and unfair competition

under the statutory and common laws of the State of Texas.
    Case 3:18-cv-03254-M Document 12 Filed 06/20/19                   Page 2 of 7 PageID 46



        WHEREAS, Defendant now stipulates and consents to this Consent Judgment and

Permanent Injunction, to its prompt entry by the Court, and to each and every provision, order,

and decree herein.

        NOW THEREFORE, upon consent of the parties hereto, it is

HEREBY ORDERED, ADJUDGED, AND DECREED:


        1.       This Court has jurisdiction over the subject matter of this case and jurisdiction

over Defendant.


        2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).


        3.       Plaintiff is the owner of valid and subsisting United States Trademark

Registration No. 5,307,824 on the Principal Register in the United States Patent and Trademark

Office for the trademark EZBRAID® (hereinafter EZBRAID® Mark").


        4.       Plaintiff has used the EZBRAID® Mark in commerce continuously since May 25,

2016 to identify its products and services.


        5.       As a result of its widespread, continuous, and exclusive use of the EZBRAID®

Mark to identify its goods and Plaintiff as their source, Plaintiff owns valid and subsisting federal

statutory and common law rights to the EZBRAID® Mark.


        6.       Plaintiff's EZBRAID® Mark is distinctive to both the consuming public and

Plaintiff's trade.




                                                   2
    Case 3:18-cv-03254-M Document 12 Filed 06/20/19                    Page 3 of 7 PageID 47



       7.      As a result of Plaintiff's expenditures and efforts, the EZBRAID® Mark has come

to signify the high quality of the goods designated by the EZBRAID® Mark, and acquired

incalculable distinction, reputation, and goodwill belonging exclusively to Plaintiff.


       8.      Without Plaintiff's authorization, and upon information and belief, beginning after

Plaintiff acquired protectable exclusive rights in its EZBRAID® Mark, Defendant adopted and

began using the EZBRAID® mark and similarly confusing marks in US commerce.


       9.      Defendant's acts have caused and are likely to cause confusion, mistake, and

deception among the relevant consuming public as to the source or origin of Defendant's goods

and have deceived and are likely to deceive the relevant consuming public into believing,

mistakenly, that Defendant's goods originate from, are associated or affiliated with, or are

otherwise authorized by Plaintiff and are likely to dilute the distinctive quality of Plaintiff's

EZBRAID® Mark.


       10.     Defendant, together with all of Defendant's officers, agents, servants, employees,

representatives, and assigns, and all other persons, firms, or companies in active concert or

participation with Defendant and any company directly or indirectly related to Defendant or

directly or indirectly related to Defendant’s owner Chang Moo Lee are permanently enjoined and

restrained from directly or indirectly:


               (a)     manufacturing, distributing/providing, selling, marketing, advertising,

       promoting, or authorizing any third party to manufacture, distribute/provide, sell, market,

       advertise, or promote any goods or services bearing the mark EZBRAID or any other




                                                   3
Case 3:18-cv-03254-M Document 12 Filed 06/20/19                  Page 4 of 7 PageID 48



  mark that is a counterfeit, copy, simulation, confusingly similar variation, or colorable

  imitation of Plaintiff's EZBRAID® mark;


          (b)    engaging in any activity that infringes Plaintiff's rights in its EZBRAID®

  mark;


          (c)    engaging in any activity constituting unfair competition with Plaintiff;


          (d)    engaging in any activity that is likely to dilute the distinctiveness of

  Plaintiff's EZBRAID® mark;


          (e)    making or displaying any statement, representation, or depiction that is

  likely to lead the public or the trade to believe that (i) Defendant's goods are in any

  manner approved, endorsed, licensed, sponsored, authorized, or franchised by or

  associated, affiliated, or otherwise connected with Plaintiff or (ii) Plaintiff's goods are in

  any manner approved, endorsed, licensed, sponsored, authorized, or franchised by or

  associated, affiliated, or otherwise connected with Defendant;


          (f)    using or authorizing any third party to use in connection with any

  business, goods, or services any false description, false representation, or false

  designation of origin, or any marks, names, words, symbols, devices, or trade dress that

  falsely associate such business, goods, and/or services with Plaintiff or tend to do so;


          (g)    registering or applying to register any trademark, service mark, domain

  name, trade name, or other source identifier or symbol of origin consisting of or

  incorporating the mark EZBRAID or any other mark that infringes or is likely to be


                                             4
    Case 3:18-cv-03254-M Document 12 Filed 06/20/19                   Page 5 of 7 PageID 49



       confused with Plaintiff's EZBRAID® mark, or any goods or services of Plaintiff, or

       Plaintiff as their source; and


               (h)     aiding, assisting, or abetting any other individual or entity in doing any act

       prohibited by paragraph 11(a) through paragraph 11(g).


       11.      Defendant shall file with the court and serve upon Plaintiff's counsel within thirty

(30) days after entry of this Consent Judgment and Permanent Injunction a report in writing,

under oath, setting forth in detail the manner and form in which Defendant has complied

therewith.


       12.     This Consent Judgment and Permanent Injunction shall be binding upon and shall

inure to the benefit of the parties and their respective heirs, successors, assigns, and acquiring

companies.


       13.     If Defendant or any company directly or indirectly related to Chang Moo Lee is

found by the Court to be in contempt of, or otherwise to have violated this Consent Judgment

and Permanent Injunction, the parties agree that Plaintiff shall be entitled to all available relief

which it may otherwise request from the Court, including sanctions for contempt, damages,

injunctive relief, attorneys' fees, costs, and any other relief deemed proper in the event of such

violation.


       14.     The Court retains jurisdiction of this matter for the purposes of enforcing the

terms of this Consent Judgment and Permanent Injunction.


       15.     The permanent injunction shall remain in full force and effect unless and until

modified by order of this court.
                                                   5
    Case 3:18-cv-03254-M Document 12 Filed 06/20/19       Page 6 of 7 PageID 50



6225'(5('
'DWHG: June 20, 2019_________             
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           81,7('67$7(6',675,&7-8'*(
&216(17('72                             
'DWHGBBBBBBBBBBBBBB
        Apr 30, 2019  BBBBBBB
/RFDWLRQBBBBBBBBBBBBBBBBBBB
          Dallas, TX         
                                          , ,+DLU&RUSRUDWLRQ
                                           
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           BBBBBBBBBBBBBBBBBBBBB
                                           3ULQWHG 1DPH Hyun Han
                                           3ULQWHG1DPHBBBBBBBBBBBBBBBBBBBBBBBBB
                                           7LWOHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                 CEO
                                           

'DWHGBBBBBBBBBBBBBBBBBBBB                
/RFDWLRQBBBBBBBBBBBBBBBBB
                                          %HDXW\3OXV7UDGLQJ&R,QF
                                           
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           3ULQWHG1DPHBBBBBBBBBBBBBBBBBBBBBBBB
                                           7LWOHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           

$*5(('$672)250$1'&217(17 
'DWHGBBBBBBBBBBBBBBBBBB
        05/07/2019
/RFDWLRQBBBBBBBBBBBBBBBB
          Dallas, TX
                                          6XO/HH/DZ)LUP3//&
                                            /s/ Papool S. Chaudhari
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           3DSRRO&KDXGKDUL
                                           5R\DO/DQH6XLWH
                                           'DOODV7;
                                             
                                             )D[
                                           SFKDXGKDUL#VXOOHHSOOFFRP
                                           $WWRUQH\VIRU3ODLQWLII
                                           

                                           


                                      ϲ


    Case 3:18-cv-03254-M Document 12 Filed 06/20/19        Page 7 of 7 PageID 51



SO ORDERED.
Dated: June 20, 2019       d
                                         UNITED STATES DISTRICT JUDGE
CONSENTED TO:
Dated: --------
Location:--------
                                         l&I Hair Corporation

                                         Printed Name:----------
                                         Title:-------------


Dated:   #,:· �        'lo/
Location:'   0no,chie, NJ
                       >




AGREED AS TO FORM AND CONTENT:
Dated: -------
Location: ------
                                         Sul Lee Law


                                         Papool Chaudhari
                                         2560 Royal Lane, Suite 202
                                         Dallas, TX 75229
                                         (214) 206-4064
                                         (214) 206-4068 Fax
                                         pchaudhari@sulleep I le.com
                                         Attorneys for Plaintiff




                                     6
